United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS               January 7, 2004
                        FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                               No. 03-30600
                             Summary Calendar




EMILY ROGERS, on behalf of Catina Rogers,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, Commissioner of Social Security,

                                         Defendant-Appellee.



                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                            No. 02-CV-1435
                         --------------------



Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Emily Rogers, on behalf of her minor child, Catina Rogers, ap-

peals a judgment affirming the denial of her claim for supplemental

security income.     She argues that the administrative law judge’s

(“ALJ’s”) decision is not supported by substantial evidence because

the medical expert’s opinion was meaningless because of (1) the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opin-
ion should not be published and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30600
                                 -2-

ALJ’s failure to comply with the Appeals Council’s remand order and

(2) the expert’s failure to consider Catina’s asthma.   Rogers also

argues that the ALJ failed fully and fairly to develop the record

regarding Catina’s mental impairment.

     Judicial review of the Commissioner’s decision to deny bene-

fits is limited to determining whether that decision is supported

by substantial evidence and whether the proper legal standards are

applied.   Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995).     If

there is substantial evidence to support the Commissioner’s find-

ings, the findings are conclusive, and the decision must be af-

firmed.    Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995).

     Our review of the record reveals that the ALJ complied with

the Appeals Council’s order.   Additionally, the record shows that

the medical expert did not “factor in” Catina’s asthma, because

there was no recent medical evidence in the record regarding that

condition.    Nevertheless, in reaching his decision, the ALJ gave

full consideration to all of Catina’s impairments, including her

asthma.    In reaching his decision, the ALJ did not rely solely

on the expert’s report.    He also relied on the medical evidence,

evidence supplied by Catina’s school, and testimony from Catina and

her mother.    The record contains substantial evidence to support

the ALJ’s conclusion that Catina is not disabled.    See id.

     According to the record, Catina has (1) a mild mental disabil-

ity; (2) attention deficit/hyperactivity disorder that is con-

trolled by medication; and (3) mild asthma.    Rogers asserts that
                            No. 03-30600
                                 -3-

Catina’s impairments meet the requirements of 20 C.F.R. pt. 404,

subpt. P, app. 1, § 112.05D.   To be disabled under that section, a

claimant must have “[a] valid verbal, performance, or full scale IQ

of 60 through 70 and a physical or other mental impairment imposing

an additional and significant limitation of function.”

     Catina’s last reported IQ test scores do not fall within the

60 to 70 range.   Rogers’ argument that the ALJ should have ordered

additional testing is without merit, because Rogers cannot show

that she was prejudiced by the decision.   See Carey v. Apfel, 230
F.3d 131, 142 (5th Cir. 2000).   Even assuming that Catina’s scores

fell within the 60 to 70 range, she cannot show that her remaining

impairments impose “an additional and significant limitation of

function.”   20 C.F.R. pt. 404, subpt. P, app. 1, § 112.05D.

Accordingly, the judgment is AFFIRMED.